Exhibit 10.4

`PERFORMANCE UNDERTAKING

THIS PERFORMANCE UNDERTAKING (this “Undertaking”), dated as of August 24, 2006,
is executed by Jarden Corporation, Delaware corporation (“Jarden” or the
“Performance Guarantor”), in favor of Jarden Receivables, LLC, a Delaware
limited liability company (together with its successors and assigns,
“Beneficiary”).

RECITALS

(a) Various Subsidiaries of Jarden (each of the foregoing, an “Originator”),
have entered into a Receivables Contribution and Sale Agreement dated as of
August 24, 2006 (as amended, restated or otherwise modified from time to time,
the “Receivables Contribution and Sale Agreement”), with Beneficiary, pursuant
to which the Originators have agreed, among other things, to sell or contribute
to Beneficiary, their existing and future accounts receivable and certain
related rights.

(b) The Performance Guarantor owns, directly or indirectly, one hundred percent
(100%) of the capital stock of the Originators and of Beneficiary, and each of
the foregoing (and accordingly, the Performance Guarantor) is expected to
receive substantial direct and indirect benefits from the sale or contribution
of receivables to Beneficiary pursuant to the Receivable Sale Agreement (which
benefits are hereby acknowledged).

(c) As an inducement for Beneficiary to acquire accounts receivable and related
rights from the Originators pursuant to the Receivables Contribution and Sale
Agreement, the Performance Guarantor has agreed to guaranty the due and punctual
performance by each of the Originators of its respective obligations under the
Receivables Contribution and Sale Agreement.

AGREEMENT

NOW, THEREFORE, the Performance Guarantor hereby agrees as follows:

Section 1. Definitions.

1.1. Capitalized terms used herein and not otherwise defined herein shall have
the respective meanings assigned thereto in the Receivables Contribution and
Sale Agreement or, if not defined therein, in the Loan Agreement (hereinafter
defined).

1.2. As used herein:

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §101, et
seq., as amended.

“Guaranteed Obligations” means, collectively, all representations, warranties,
covenants, agreements, terms, conditions and indemnities to be performed and
observed by any Originator under and pursuant to the Receivables Contribution
and Sale Agreement and each other document executed and delivered by or on
behalf of such Originator pursuant thereto, including, without limitation, the
due and punctual payment



--------------------------------------------------------------------------------

of all sums which are or may become due and owing by such Originator under the
Receivables Contribution and Sale Agreement, whether for fees, expenses
(including counsel fees), Originator Indemnified Amounts or otherwise, whether
upon any termination or for any other reason.

“Loan Agreement” means that certain Loan Agreement dated as of August 24, 2006
by and among Beneficiary, as “Borrower,” Jarden, as initial Servicer, Three
Pillars Funding LLC (the “Lender”) and SunTrust Capital Markets, Inc., as
“Administrator,” as the same may be amended, restated or otherwise modified from
time to time.

Section 2. Guaranty of Performance of Guaranteed Obligations.

2.1. The Performance Guarantor hereby guarantees to Beneficiary, the full and
punctual payment and performance by the Originators of their respective
Guaranteed Obligations. This Undertaking is an absolute, unconditional and
continuing guaranty of the full and punctual performance by the Originators of
the Guaranteed Obligations and is in no way conditioned upon any requirement
that Beneficiary first attempt to collect any amounts owing by any Originator to
Beneficiary, any of the Administrator or the Lender from any other Person or
resort to any collateral security, any balance of any deposit account or credit
on the books of Beneficiary, any of the Administrator or the Lender in favor of
any Originator or any other Person or other means of obtaining payment. Should
any Originator default in the payment or performance of any of its Guaranteed
Obligations, Beneficiary (or its assigns) may cause the immediate performance by
the Performance Guarantor of such Guaranteed Obligations and cause any payment
Guaranteed Obligations to become forthwith due and payable to Beneficiary (or
its assigns), without demand or notice of any nature (other than as expressly
provided herein), all of which are hereby expressly waived by the Performance
Guarantor.

2.2. Notwithstanding the foregoing, this Undertaking is not a guarantee of the
collection of any of the Receivables and the Performance Guarantor shall not be
responsible for any Guaranteed Obligations to the extent the failure to perform
such Guaranteed Obligations by the applicable Originator results from
Receivables being uncollectible on account of the insolvency, bankruptcy or lack
of creditworthiness of the related Obligor; provided that nothing herein shall
relieve any Originator from performing in full its Guaranteed Obligations under
the Receivables Contribution and Sale Agreement or the Performance Guarantor of
its undertaking hereunder with respect to the full performance of such duties.

Section 3. Performance Guarantor’s Further Agreements to Pay. The Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Beneficiary (and its assigns), forthwith upon demand in funds
immediately available to Beneficiary, all reasonable costs and expenses
(including court costs and reasonable legal expenses) incurred or expended by
Beneficiary in connection with enforcement of this Undertaking, together with
interest on amounts recoverable under this Undertaking from the time when such
amounts become due until payment, at a rate of interest (computed for the actual
number of days elapsed based on a 360-day year) equal to the Default Rate (as
defined in the Loan Agreement).

 

2



--------------------------------------------------------------------------------

Section 4. Waivers by the Performance Guarantor. The Performance Guarantor
waives notice of acceptance of this Undertaking, notice of any action taken or
omitted by Beneficiary (or its assigns) in reliance on this Undertaking, and any
requirement that Beneficiary (or its assigns) be diligent or prompt in making
demands under this Undertaking, giving notice of any Significant Event, other
default or omission by any Originator or asserting any other rights of
Beneficiary under this Undertaking. The Performance Guarantor warrants that it
has adequate means to obtain from each Originator, on a continuing basis,
information concerning the financial condition of such Originator, and that it
is not relying on Beneficiary to provide such information, now or in the future.
The Performance Guarantor also irrevocably waives all defenses that at any time
may be available in respect of the Guaranteed Obligations (i) by virtue of any
statute of limitations, valuation, stay, moratorium law or other similar law now
or hereafter in effect or (ii) that arise under the law of suretyship, including
impairment of collateral. Beneficiary (and its assigns) shall be at liberty,
without giving notice to or obtaining the assent of the Performance Guarantor
and without relieving the Performance Guarantor of any liability under this
Undertaking, to deal with each Originator and with each other party who now is
or after the date hereof becomes liable in any manner for any of the Guaranteed
Obligations, in such manner as Beneficiary in its sole discretion deems fit, and
to this end the Performance Guarantor agrees that the validity and
enforceability of this Undertaking, including without limitation, the provisions
of Section 7 hereof, shall not be impaired or affected by any of the following:
(a) any extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or any collateral securing the
Guaranteed Obligations or any part thereof; (c) any waiver of any right, power
or remedy or of any Termination Event, Significant Event or default with respect
to the Guaranteed Obligations or any part thereof or any agreement relating
thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof, other than release of the Performance Guarantor; (e) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to the Guaranteed Obligations or any part thereof; (f) the
application of payments received from any source to the payment of any payment
obligations of any Originator or any part thereof or amounts which are not
covered by this Undertaking even though Beneficiary (or its assigns) might
lawfully have elected to apply such payments to any part or all of the payment
obligations of such Originator or to amounts which are not covered by this
Undertaking; (g) the existence of any claim, setoff or other rights which the
Performance Guarantor may have at any time against any Originator in connection
herewith or any unrelated transaction; (h) any assignment or transfer of the
Guaranteed Obligations or any part thereof; or (i) any failure on the part of
any Originator to perform or comply with any term of the Receivables
Contribution and Sale Agreement or any other document executed in connection
therewith or delivered thereunder, all whether or not the Performance Guarantor
shall have had notice or knowledge of any act or omission referred to in the
foregoing clauses (a) through (i) of this Section 4.

Section 5. Unenforceability of Guaranteed Obligations Against Originator.
Notwithstanding (a) any change in ownership of any Originator or any Event of
Bankruptcy with respect to any Originator or any other change in the legal
status of any Originator; (b) the change

 

3



--------------------------------------------------------------------------------

in or the imposition of any law, decree, regulation or other governmental act
which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations (unless the
same shall be applicable to the Performance Guarantor); (c) the failure of any
Originator or the Performance Guarantor to maintain in full force, validity or
effect or to obtain or renew when required all governmental and other approvals,
licenses or consents required in connection with the Guaranteed Obligations or
this Undertaking, or to take any other action required in connection with the
performance of all obligations pursuant to the Guaranteed Obligations or this
Undertaking; or (d) if any of the moneys included in the Guaranteed Obligations
have become irrecoverable from any Originator for any other reason other than
final payment in full of the payment obligations in accordance with their terms
or lawful setoff of claims against the Lender, this Undertaking shall
nevertheless be binding on the Performance Guarantor. This Undertaking shall be
in addition to any other guaranty or other security for the Guaranteed
Obligations, and it shall not be rendered unenforceable by the invalidity of any
such other guaranty or security. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of any Originator or for any other reason with
respect to any Originator, all such amounts then due and owing with respect to
the Guaranteed Obligations under the terms of the Receivables Contribution and
Sale Agreement, or any other agreement evidencing, securing or otherwise
executed in connection with the Guaranteed Obligations, shall be immediately due
and payable by the Performance Guarantor.

Section 6. Representations and Warranties. The Performance Guarantor hereby
represents and warrants to Beneficiary and its assigns that (a) each of the
representations and warranties made by the Performance Guarantor in its capacity
as the initial Servicer under the Loan Agreement is true and correct as of the
date hereof, and (b) this Undertaking has been duly executed and delivered by
the Performance Guarantor and constitutes its legally valid and binding
obligation, enforceable against the Performance Guarantor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

Section 7. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, until the Guaranteed Obligations are paid in full the
Performance Guarantor: (a) will not enforce or otherwise exercise any right of
subrogation to any of the rights of Beneficiary, any of the Administrator or the
Lender against any Originator, (b) hereby waives all rights of subrogation
(whether contractual, under §509 of the Bankruptcy Code, at law or in equity or
otherwise) to the claims of Beneficiary, any of the Administrator or the Lender
against any Originator and all contractual, statutory or legal or equitable
rights of contribution, reimbursement, indemnification and similar rights and
“claims” (as that term is defined in the Bankruptcy Code) which the Performance
Guarantor might now have or hereafter acquire against any Originator that arise
from the existence or performance of the Performance Guarantor’s obligations
hereunder, (c) will not claim any setoff, recoupment or counterclaim against any
Originator in respect of any liability of the Performance Guarantor to such
Originator and (d) waives any benefit of and any right to participate in any
collateral security which may be held by Beneficiary, any of the Administrator
or the Lender.

 

4



--------------------------------------------------------------------------------

Section 8. Termination of Undertaking. The Performance Guarantor’s obligations
hereunder shall continue in full force and effect until all Obligations are
finally paid and satisfied in full and the Loan Agreement is terminated,
provided that this Undertaking shall continue to be effective or shall be
reinstated, as the case may be, if at any time payment or other satisfaction of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned upon the occurrence of any Event of Bankruptcy with respect to any
Originator or otherwise, as though such payment had not been made or other
satisfaction occurred, whether or not Beneficiary (or its assigns) is in
possession of this Undertaking. No invalidity, irregularity or unenforceability
by reason of the Bankruptcy Code or any other federal or state insolvency or
other similar law, or any law or order of any Governmental Authority thereof
purporting to reduce, amend or otherwise affect the Guaranteed Obligations shall
impair, affect, be a defense to or claim against the obligations of the
Performance Guarantor under this Undertaking.

Section 9. Effect of Bankruptcy. This Undertaking shall survive the insolvency
of each of the Originators and the commencement of any case or proceeding of by
or against any of the Originators under the Bankruptcy Code or other federal,
state or other applicable bankruptcy, insolvency or reorganization statutes. No
automatic stay under the Bankruptcy Code with respect to any Originator or other
federal, state or other applicable bankruptcy, insolvency or reorganization
statutes to which any Originator is subject shall postpone the obligations of
the Performance Guarantor under this Undertaking.

Section 10. Setoff. Regardless of the other means of obtaining payment of any of
the Guaranteed Obligations, Beneficiary (and each of its assigns) is hereby
authorized at any time and from time to time, without notice to the Performance
Guarantor (any such notice being expressly waived by the Performance Guarantor)
and to the fullest extent permitted by law, to set off and apply any deposits
and other sums against the obligations of the Performance Guarantor under this
Undertaking, whether or not Beneficiary (or any such assign) shall have made any
demand under this Undertaking and although such obligations may be contingent or
unmatured.

Section 11. Taxes. All payments to be made by the Performance Guarantor
hereunder shall be made free and clear of any deduction or withholding. If the
Performance Guarantor is required by law to make any deduction or withholding on
account of any Taxes (other than Excluded Taxes) or otherwise from any such
payment, the sum due from it in respect of such payment shall be increased to
the extent necessary to ensure that, after the making of such deduction or
withholding, Beneficiary receive a net sum equal to the sum which they would
have received had no deduction or withholding been made.

Section 12. Further Assurances. The Performance Guarantor agrees that it will
from time to time, at the request of Beneficiary (or its assigns), provide
information relating to the business and affairs of the Performance Guarantor as
Beneficiary may reasonably request.

Section 13. Successors and Assigns; Pledge to Administrator. This Undertaking
shall be binding upon the Performance Guarantor, its successors and permitted
assigns, and shall inure to the benefit of and be enforceable by Beneficiary and
its successors and assigns. The Performance Guarantor may not assign or transfer
any of its obligations hereunder without the prior written consent of each of
Beneficiary and the Administrator. The Performance Guarantor hereby acknowledges
that Beneficiary intends to pledge to the Administrator for the benefit of

 

5



--------------------------------------------------------------------------------

the Secured Parties as part of the Collateral for the Obligations under the Loan
Agreement, all of Beneficiary’s existing and future right, title and interest
in, to and under the Receivables Contribution and Sale Agreement and this
Undertaking, and hereby agrees that until the later to occur of payment in full
of the Obligations and the Commitment Termination Date, the Administrator shall
have the non-exclusive right to enforce this Undertaking against the Performance
Guarantor in Beneficiary’s name, place and stead.

Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by the Performance Guarantor
therefrom shall be effective unless the same shall be in writing and signed by
Beneficiary, the Administrator and the Performance Guarantor. No failure on the
part of Beneficiary to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.

Section 15. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to the
Performance Guarantor, at the address set forth beneath its signature hereto,
and if to Beneficiary, at the address specified in the Loan Agreement, or at
such other addresses as each of the Performance Guarantor or Beneficiary may
designate in writing to the other. Each such notice or other communication shall
be effective (1) if given by facsimile, upon the receipt thereof, (2) if given
by mail, five (5) Business Days after the time such communication is deposited
in the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 15.

Section 16. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.

Section 17. CONSENT TO JURISDICTION. EACH OF PERFORMANCE GUARANTOR AND
BENEFICIARY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
UNDERTAKING, THE RECEIVABLES CONTRIBUTION AND SALE AGREEMENT OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED THEREUNDER AND EACH OF
THE PERFORMANCE GUARANTOR AND BENEFICIARY HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM.

Section 18. Bankruptcy Petition. The Performance Guarantor hereby agrees that it
will not institute against the Lender, or join any other Person in instituting
against the Lender, any insolvency proceeding (namely, any proceeding of the
type referred to in the definition of Event of Bankruptcy) so long as any
Commercial Paper Notes issued by the Lender shall be

 

6



--------------------------------------------------------------------------------

outstanding and there shall not have elapsed one year plus one day since the
last day on which any such Commercial Paper Notes shall be outstanding. The
provisions of this Section 18 shall survive the termination hereof.

Section 19. Miscellaneous. This Undertaking constitutes the entire agreement of
the Performance Guarantor with respect to the matters set forth herein. The
rights and remedies herein provided are cumulative and not exclusive of any
remedies provided by law or any other agreement, and this Undertaking shall be
in addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, the Bankruptcy Code
or any state bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of the Performance Guarantor
hereunder would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of the Performance Guarantor’s liability
under this Undertaking, then, notwithstanding any other provision of this
Undertaking to the contrary, the amount of such liability shall, without any
further action by the Performance Guarantor or Beneficiary, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding. Any provisions of this Undertaking
which are prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
specified, references herein to “Section” shall mean a reference to sections of
this Undertaking.

<Signature page follows>

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.

 

JARDEN CORPORATION By:  

/s/ Desiree DeStefano

Name:   Desiree DeStefano Title:   Executive Vice President of Finance and
Treasurer

 

Address for Notices:

Jarden Corporation

555 Theodore Fremd Avenue, Suite B-302

Rye, NY 10580

Attention:   Desiree DeStefano/Jason Wong Facsimile:   914/967-9405 Telephone:  
914/967-9400

[Signature Page to Performance Undertaking]

 

S-1